Case 1:21-cv-02488-ER Document 1-2 Filed 03/23/21 Page 1 of 10




                           EXHIBIT 2
                                                       EXHIBIT 2
                                        Plaintiffs’ Holdings and Unpaid Interest

        4.00% USD 2020 Notes            Outstanding Principal   Defaulted Principal   Defaulted Interest       Total Claim
                 ISIN
         Reg S: XS0234086196
         144 A: XS0234086436
                                        $    10,616,350.67      $   10,616,350.67     $   212,327.01
Amia Capital Macro Master Fund
Limited                                 $       550,500.00      $     550,500.00      $    11,010.00       $   561,510.00
Corbin ERISA Opportunity Fund, Ltd.
                                        $        13,927.50      $      13,927.50      $       278.55       $    14,206.05
GN3 SIP Limited                         $        32,770.67      $      32,770.67      $       655.41       $    33,426.08
GoldenTree Co-Invest Master Fund II
Ltd.                                    $        25,761.83      $      25,761.83      $       515.24       $    26,277.07
GoldenTree Distressed Master Fund III
Ltd                                     $       142,833.33      $     142,833.33      $     2,856.67       $   145,690.00
Goldentree Distressed Onshore Master
Fund III LP                             $        62,000.00      $      62,000.00      $     1,240.00       $    63,240.00
GoldenTree V1 Master Fund, L.P.
                                        $        18,166.67      $      18,166.67      $       363.33       $    18,530.00
GT Credit Fund LP                       $        12,166.67      $      12,166.67      $       243.33       $    12,410.00
Pinehurst Partners, L.P.                $         4,642.50      $       4,642.50      $       92.85        $     4,735.35
San Bernardino County Employees
Retirement Association
                                        $         4,833.33      $       4,833.33      $       96.67        $     4,930.00
Total                                   $       867,602.50      $     867,602.50      $    17,352.05       $   884,954.55
                                                                                                                             Case 1:21-cv-02488-ER Document 1-2 Filed 03/23/21 Page 2 of 10
        4.00% EUR 2020 Notes               Outstanding Principal
                                                                      Defaulted Principal   Defaulted Interest       Total Claim
                 ISIN                       (Euro to USD 1.2)
         Reg S: XS0234085461
         144 A: XS0234085891               $       114,452,265.78     $ 114,452,265.78      $ 2,289,045.32       $
Amia Capital Macro Master Fund
Limited                                        $         340,000.00   $     340,000.00      $     6,800.00       $   346,800.00
Corbin ERISA Opportunity Fund, Ltd.
                                           $            80,599.80     $      80,599.80      $     1,612.00       $    82,211.80
Crown Managed Accounts SPC -
Crown/GT Segregated Portfolio              $           22,600.00      $      22,600.00      $       452.00       $    23,052.00
GN3 SIP Limited                            $          261,328.20      $     261,328.20      $     5,226.56       $   266,554.76
GoldenTree Co-Invest Master Fund II
Ltd.                                       $          304,429.20      $     304,429.20      $     6,088.58       $   310,517.78
GoldenTree Distressed Master Fund III
Ltd                                        $          300,200.00      $     300,200.00      $     6,004.00       $   306,204.00
Goldentree Distressed Onshore Master
Fund III LP                                $          130,200.00      $     130,200.00      $     2,604.00       $   132,804.00
GoldenTree Insurance Fund Series
Interests of the SALI Multi-Series Fund,
L.P.                                       $           12,800.00      $      12,800.00      $       256.00       $    13,056.00
GoldenTree Master Fund, Ltd.               $          199,860.40      $     199,860.40      $     3,997.21       $   203,857.61
GoldenTree Multi Sector-C LP               $            1,600.00      $       1,600.00      $       32.00        $     1,632.00
GoldenTree NJ Distressed Fund 2015 LP
                                           $            85,999.60     $      85,999.60      $     1,719.99       $    87,719.59
GoldenTree V1 Master Fund, L.P.
                                           $            50,000.00     $      50,000.00      $     1,000.00       $    51,000.00
GT Credit Fund LP                          $            25,600.00     $      25,600.00      $       512.00       $    26,112.00
Guadalupe Fund, LP                         $             2,200.00     $       2,200.00      $       44.00        $     2,244.00
High Yield And Bank Loan Series Trust
                                                                                                                                   Case 1:21-cv-02488-ER Document 1-2 Filed 03/23/21 Page 3 of 10




                                           $            14,200.00     $      14,200.00      $       284.00       $    14,484.00
Louisiana State Employees Retirement
System                                     $            3,400.00      $        3,400.00     $       68.00        $     3,468.00
MA Multi-Sector Opportunistic Fund,
LP                                         $            1,800.00      $        1,800.00     $       36.00        $     1,836.00
                                                                      2
Pinehurst Partners, L.P.          $     39,034.80    $     39,034.80    $     780.70    $    39,815.50
San Bernardino County Employees
Retirement Association
                                  $      31,000.00   $      31,000.00   $      620.00   $    31,620.00
Beauregarde Holdings LLP          $     400,000.00   $     400,000.00   $    8,000.00   $ 408,000.00
Total                             $   2,306,852.00   $   2,306,852.00   $   46,137.04   $ 2,352,989.04
                                                                                                         Case 1:21-cv-02488-ER Document 1-2 Filed 03/23/21 Page 4 of 10




                                                     3
         10.875% 2021 Notes                Outstanding Principal   Defaulted Principal   Defaulted Interest       Total Claim
                ISIN
        Reg S: XS0584493349
        144 A: XS0584497175
                                           $   296,899,368.00      $ 296,899,368.00      $ 32,614,395.57
Amia Capital Macro Master Fund
Limited                                    $     2,146,666.67      $    2,146,666.67     $   235,811.33       $ 2,382,478.00
Crown Managed Accounts SPC -
Crown/GT Segregated Portfolio              $       100,000.00      $      100,000.00     $    10,985.00       $ 110,985.00
GN3 SIP Limited                            $     1,468,666.67      $    1,468,666.67     $   161,333.03       $ 1,629,999.70
GoldenTree Co-Invest Master Fund II
Ltd.                                       $     1,389,666.67      $    1,389,666.67     $   152,654.88       $ 1,542,321.55
GoldenTree Insurance Fund Series
Interests of the SALI Multi-Series Fund,
L.P.                                       $       162,333.33      $      162,333.33     $    17,832.32       $ 180,165.65
GoldenTree Master Fund, Ltd.               $     3,498,666.67      $    3,498,666.67     $   384,328.53       $ 3,882,995.20
GoldenTree V1 Master Fund, L.P.
                                           $        85,000.00      $      85,000.00      $     9,337.25       $    94,337.25
GT NM, L.P.                                $       170,000.00      $     170,000.00      $    18,674.50       $   188,674.50
Guadalupe Fund, LP                         $        33,333.33      $      33,333.33      $     3,661.67       $    36,995.00
High Yield And Bank Loan Series Trust
                                           $       177,666.67      $     177,666.67      $    19,516.68       $   197,183.35
Louisiana State Employees Retirement
System                                     $        35,000.00      $      35,000.00      $     3,844.75       $    38,844.75
MA Multi-Sector Opportunistic Fund,
LP                                         $        33,333.33      $      33,333.33      $     3,661.67       $    36,995.00
San Bernardino County Employees
Retirement Association
                                           $       331,666.67      $      331,666.67     $    36,433.58       $ 368,100.25
                                                                                                                                Case 1:21-cv-02488-ER Document 1-2 Filed 03/23/21 Page 5 of 10




Beauregarde Holdings LLP                   $     1,666,666.67      $    1,666,666.67     $ 183,083.33         $ 1,849,750.00
Total                                      $    11,298,666.67      $   11,298,666.67     $ 1,241,158.53       $ 12,539,825.20




                                                                   4
         9.625% 2028 Notes              Outstanding Principal   Defaulted Principal   Defaulted Interest       Total Claim
                ISIN
        Reg S: XS0290125391
        144 A: XS0290124154
                                        $   480,000,000.00      $             -       $ 46,200,000.00
Amia Capital Macro Master Fund
Limited                                 $     7,646,000.00      $             -       $   735,927.50       $   735,927.50
Caius Capital Master Fund               $     7,208,000.00      $             -       $   693,770.00       $   693,770.00
GN3 SIP Limited                         $       160,000.00      $             -       $    15,400.00       $    15,400.00
GoldenTree Distressed Master Fund III
Ltd                                     $       893,000.00      $             -       $    85,951.25       $    85,951.25
GoldenTree Master Fund, Ltd.            $       992,000.00      $             -       $    95,480.00       $    95,480.00
San Bernardino County Employees
Retirement Association
                                        $       195,000.00      $             -       $    18,768.75       $    18,768.75
Total                                   $    17,094,000.00      $             -       $ 1,645,297.50       $ 1,645,297.50
                                                                                                                             Case 1:21-cv-02488-ER Document 1-2 Filed 03/23/21 Page 6 of 10




                                                                5
        4.00% USD 2035 Notes               Outstanding Principal   Defaulted Principal   Defaulted Interest       Total Claim
                 ISIN
         Reg S: XS0234084738
         144 A: XS0234085032               $   576,534,487.20      $   19,198,598.42     $ 23,061,379.49
Amundi Funds - Emerging Markets
Bond                                       $     5,000,000.00      $     166,500.00      $   200,000.00       $   366,500.00
Caius Capital Master Fund
                                           $    13,914,802.00      $     463,362.91      $   556,592.08       $ 1,019,954.99
Corbin ERISA Opportunity Fund, Ltd.
                                           $     1,109,401.00      $      36,943.05      $    44,376.04       $    81,319.09
Crown Managed Accounts SPC -
Crown/GT Segregated Portfolio              $       299,980.00      $       9,989.33      $    11,999.20       $    21,988.53
FS Credit Income Fund                      $       750,000.00      $      24,975.00      $    30,000.00       $    54,975.00
GN3 SIP Limited                            $     5,687,487.00      $     189,393.32      $   227,499.48       $   416,892.80
GoldenTree Co-Invest Master Fund II
Ltd.                                       $     7,771,447.00      $     258,789.19      $   310,857.88       $   569,647.07
GoldenTree Distressed Master Fund III
Ltd                                        $     9,205,010.00      $     306,526.83      $   368,200.40       $   674,727.23
Goldentree Distressed Onshore Master
Fund III LP                                $     2,302,402.00      $      76,669.99      $    92,096.08       $   168,766.07
GoldenTree Emerging Markets Master
Fund ICAV                                  $       125,000.00      $        4,162.50     $     5,000.00       $     9,162.50
GoldenTree Insurance Fund Series
Interests of the SALI Multi-Series Fund,
L.P.                                       $       374,365.00      $      12,466.35      $    14,974.60       $    27,440.95
GoldenTree Master Fund, Ltd.               $     9,238,884.00      $     307,654.84      $   369,555.36       $   677,210.20
GoldenTree Multi Sector-C LP               $       180,000.00      $       5,994.00      $     7,200.00       $    13,194.00
GoldenTree NJ Distressed Fund 2015 LP
                                           $     2,969,651.00      $      98,889.38      $   118,786.04       $   217,675.42
                                                                                                                                Case 1:21-cv-02488-ER Document 1-2 Filed 03/23/21 Page 7 of 10




GoldenTree V1 Master Fund, L.P.
                                           $     1,407,476.00      $      46,868.95      $    56,299.04       $   103,167.99
GT Credit Fund LP                          $       225,625.00      $       7,513.31      $     9,025.00       $    16,538.31
GT G Distressed Fund 2020 LP               $       274,516.00      $       9,141.38      $    10,980.64       $    20,122.02
GT NM, L.P.                                $        63,000.00      $       2,097.90      $     2,520.00       $     4,617.90
                                                                   6
Guadalupe Fund, LP                      $    356,000.00     $     11,854.80    $    14,240.00   $    26,094.80
High Yield And Bank Loan Series Trust
                                        $    616,695.00     $     20,535.94    $    24,667.80   $    45,203.74
Kapitalforeningen Industriens Pension
Portfolio - Emerging Markets
Obligationer I                          $     53,000.00     $      1,764.90    $     2,120.00   $     3,884.90
Louisiana State Employees Retirement
System                                  $    264,000.00     $      8,791.20    $    10,560.00   $    19,351.20
MA Multi-Sector Opportunistic Fund,
LP                                      $    172,000.00     $      5,727.60    $     6,880.00   $    12,607.60
Pinehurst Partners, L.P.                $    875,625.00     $     29,158.31    $    35,025.00   $    64,183.31
San Bernardino County Employees
Retirement Association
                                        $   1,123,670.00    $      37,418.21   $    44,946.80   $    82,365.01
Total                                   $   64,360,036.00   $   2,143,189.20   $ 2,574,401.44   $ 4,717,590.64
                                                                                                                 Case 1:21-cv-02488-ER Document 1-2 Filed 03/23/21 Page 8 of 10




                                                            7
                                           Outstanding Principal
        4.00% EUR 2035 Notes                                       Defaulted Principal   Defaulted Interest       Total Claim
                                            (Euro to USD 1.2)
                 ISIN
         Reg S: XS0234082872
         144 A: XS0234084142
                                           $   692,866,680.00      $   23,072,460.44     $ 27,714,667.20
Amundi Funds - Emerging Markets
Bond                                       $       900,000.00      $      29,970.00      $    36,000.00       $    65,970.00

Amundi Investment Funds - Emerging
Markets Sovereign Bond                     $       900,000.00      $      29,970.00      $    36,000.00       $    65,970.00
Caius Capital Master Fund                  $     3,042,823.20      $     101,326.01      $   121,712.93       $   223,038.94
Corbin ERISA Opportunity Fund, Ltd.
                                           $       811,918.80      $      27,036.90      $    32,476.75       $    59,513.65
Crown Managed Accounts SPC -
Crown/GT Segregated Portfolio              $       236,400.00      $       7,872.12      $     9,456.00       $    17,328.12
FS Credit Income Fund                      $     1,200,000.00      $      39,960.00      $    48,000.00       $    87,960.00
GN3 SIP Limited                            $    14,196,052.80      $     472,728.56      $   567,842.11       $ 1,040,570.67
GoldenTree Co-Invest Master Fund II
Ltd.                                       $    11,832,625.20      $     394,026.42      $   473,305.01       $   867,331.43
GoldenTree Distressed Master Fund III
Ltd                                        $     5,999,034.00      $     199,767.83      $   239,961.36       $   439,729.19
Goldentree Distressed Onshore Master
Fund III LP                                $     2,764,221.60      $      92,048.58      $   110,568.86       $   202,617.44
GoldenTree Emerging Markets Master
Fund ICAV                                  $       636,000.00      $      21,178.80      $    25,440.00       $    46,618.80
GoldenTree Insurance Fund Series
Interests of the SALI Multi-Series Fund,
L.P.                                       $     1,986,356.40      $       66,145.67     $    79,454.26       $ 145,599.92
GoldenTree Master Fund, Ltd.               $    45,755,696.40      $    1,523,664.69     $ 1,830,227.86       $ 3,353,892.55
GoldenTree Multi Sector-C LP
                                                                                                                                Case 1:21-cv-02488-ER Document 1-2 Filed 03/23/21 Page 9 of 10




                                           $       298,800.00      $        9,950.04     $    11,952.00       $    21,902.04
GoldenTree NJ Distressed Fund 2015 LP
                                           $     2,905,618.80      $      96,757.11      $   116,224.75       $   212,981.86
GoldenTree V1 Master Fund, L.P.
                                           $     2,002,228.80      $      66,674.22      $    80,089.15       $   146,763.37

                                                                   8
GT Credit Fund LP                       $      245,250.00    $      8,166.83    $     9,810.00   $    17,976.83
GT G Distressed Fund 2020 LP            $    2,272,585.20    $     75,677.09    $    90,903.41   $   166,580.50
GT NM, L.P.                             $    2,185,200.00    $     72,767.16    $    87,408.00   $   160,175.16
Guadalupe Fund, LP                      $      604,800.00    $     20,139.84    $    24,192.00   $    44,331.84
High Yield And Bank Loan Series Trust
                                        $    2,549,842.80    $     84,909.77    $   101,993.71   $   186,903.48
Louisiana State Employees Retirement
System                                  $     590,400.00     $     19,660.32    $    23,616.00   $    43,276.32
MA Multi-Sector Opportunistic Fund,
LP                                      $     277,200.00     $      9,230.76    $    11,088.00   $    20,318.76
Pinehurst Partners, L.P.                $     517,650.00     $     17,237.75    $    20,706.00   $    37,943.75
San Bernardino County Employees
Retirement Association
                                        $    4,140,654.00    $     137,883.78   $ 165,626.16     $ 303,509.94
Total                                   $   108,851,358.00   $   3,624,750.22   $ 4,354,054.32   $ 7,978,804.54
                                                                                                                  Case 1:21-cv-02488-ER Document 1-2 Filed 03/23/21 Page 10 of 10




                                                             9
